UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6868


MAURICE GRAVES,

                  Petitioner - Appellant,

          v.

MICHAEL MCCALL,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Richard Mark Gergel, District Judge.
(1:13-cv-02866-RMG)


Submitted:   October 15, 2015               Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Graves, Appellant Pro Se. Alphonso Simon Jr., Assistant
Attorney General, Donald John Zelenka, Senior Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice Graves seeks to appeal the district court’s orders

accepting the recommendation of the magistrate judge, dismissing

his 28 U.S.C. § 2254 (2012) petition, and denying his motion for

reconsideration.         The orders are not appealable unless a circuit

justice or       judge    issues   a   certificate        of    appealability.       28

U.S.C. § 2253(c)(1)(A) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.   Cockrell,      537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Graves has not made the requisite showing.                     Accordingly, we deny

a   certificate     of    appealability         and    dismiss    the    appeal.      We

dispense    with        oral   argument     because       the    facts     and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3